Citation Nr: 0531808	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from April 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was last before the Board in 
November 2004, when it was remanded for further development 
which has now been completed.  

The appellant was born in October 1918, and he is currently 
87 years old.  In October 2004, the Board granted a motion to 
advance this appeal on the Board's docket due to his advanced 
age.  

By unappealed rating action dated in October 2003, the RO 
found no clear and unmistakable error in the June 1948 rating 
action which initially denied service connection for 
nervousness and an ulcerated stomach.  The veteran 
subsequently requested and was sent copies of the two medical 
statements received in 1948 in support of the initial claim.  
In February 2005, the veteran alleged in a written statement 
that the two letters in question were submitted in 1945, not 
1948; and he indicated that his health has worsened because 
he has not been given the medication that he needed.  He 
further indicated that he wants to appeal this matter if it 
"doesn't turn out."  The Board is unable to determine from 
this what, if anything, the veteran seeks from VA.  If he is 
seeking additional VA benefits, he is requested to write to 
the RO, preferably after consulting with his representative, 
and clarify the matter.  




FINDING OF FACT

The appellant's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 30 percent for 
PTSD is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by VA dated September 26, 2001, August 27, 
2004, and January 21, 2005.  In these letters, the RO or the 
Appeals Management Center (AMC) specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have also been obtained.  A 
private psychosocial assessment of the veteran has also been 
submitted in support of the claim.  In response to the 
January 2005 VCAA letter, the appellant did not submit the 
names and addresses of any additional sources of relevant 
information.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2002, after the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in July 2005 after the final VCAA letter was issued in 
January 2005 without a substantive response from the 
appellant or his representative.  There is no indication or 
reason to believe that the ultimate decision of the RO or the 
AMC on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO and the AMC properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served on active duty as a field lineman from 
April 1942 to September 1945.  He participated in the 
Normandy, Rhineland, Central Europe, and Ardennes campaigns.  
Service connection for nervousness and for an ulcerated 
stomach was denied by unappealed rating action dated in June 
1948.  

The present claim seeking service connection for PTSD was 
received in August 2001.  

Extensive VA outpatient and inpatient medical records dating 
from 1988 to 2005 are of record and reflect ongoing medical 
treatments for a variety of physical ailments, including 
diabetes; chronic renal insufficiency; the residuals of a 
stroke, including altered vision; hypertension; peptic ulcer 
disease; osteoarthritis; gastro-esophageal reflux disease; 
and pneumoconiosis (Black Lung Disease).  During a November 
1988 outpatient visit to the VA General Medical Clinic (GMC), 
it was noted that the appellant worried about every little 
problem and thought that he was going to die.  He was taking 
no psychiatric medications at that time, and he was referred 
to the Mental Health Clinic (MHC) for consultation with a 
tentative clinical assessment of an anxiety disorder.  On a 
subsequent visit in May 1989 to the GMC, it was reported that 
the appellant was noncompliant with his MHC appointment.  
Otherwise, these VA medical records reflect no psychiatric 
complaints or treatments.  

The appellant was accorded a VA mental disorder examination 
by a VA psychiatrist in December 2001, consisting of a 65-
minute interview with the appellant and a review of the VA 
claims file.  During this examination, the appellant 
expressed resentment about being drafted into the military 
during World War II.  He also reported that he had been 
taking five milligrams of Valium twice weekly for years for 
tremors, with good results.  Additional complaints included 
insomnia, but the appellant did not endorse or manifest any 
symptoms of PTSD, anxiety, or depression.  He appeared to 
have a mild tremor during this interview.  The appellant also 
reported that he had received no psychiatric care in the 
past.  

On mental status examination in December 2001, the appellant 
appeared anxious at times; however, he was able to relate his 
thoughts in a goal-directed manner.  His affect was 
appropriate to subject matter; he did not endorse or manifest 
any psychotic symptoms; and he denied any thoughts of hurting 
himself or others.  Cognitively, he appeared well-spoken with 
an adequate fund of knowledge.  No inability to attend or 
concentrate was noted by the examiner, who reported that the 
appellant did not meet the diagnostic criteria for PTSD, an 
anxiety disorder, or depression.  No Axis I diagnosis was 
reported on this examination, but a Global Assessment of 
Functioning (GAF) score of 55-60 was included without 
explanation in the report of this examination.  

In January 2002, the appellant was rated totally and 
permanently disabled for pension purposes due to nonservice-
connected disabilities; he was also determined to be in need 
of the regular aid and attendance of another individual due 
to blindness.  This was in accordance with a recent VA 
medical examination of the appellant in August 2001, which 
listed poorly controlled diabetes, chronic renal 
insufficiency, and a recent stroke with altered vision as the 
primary disabilities.  

In April 2002, the appellant was evaluated by a private 
licensed psychologist.  This included an interview with the 
appellant and a review of his enlisted record and report of 
separation.  The appellant reportedly had completed a fourth 
grade education, with no additional educational or vocational 
preparation; and he had been married and divorced twice, from 
1942 to 1943, and from 1945 to 1968.  The youngest of his 
four children was 52 years old at this time, and he was in 
receipt of Social Security Old Age benefits and a retirement 
pension from his last employer, as well as a VA nonservice-
connected pension.  He had last worked in 1981 as a welder, a 
job he began in 1966; prior to that, he had worked in the 
coal mines from 1945 to 1954, and he had held other light- or 
heavy-unskilled jobs as well.  He lived alone in a mobile 
home, but his daughter came over to help out.  Her had 
previously self-medicated with alcohol, but had been sober 
since 1965.  

On the April 2002 private evaluation, the appellant 
complained of sleeping for two or three hours at night and 
then waking up; he was unable to remember any particular 
dreams or nightmares, but experienced physical reactions such 
as night sweats.  He claimed to have intrusive thoughts about 
his World War II experiences, but denied having any 
flashbacks.  He said that he avoided people, places, and 
events that remind him of the military because they upset 
him; he did not watch war movies because they could cause 
intrusive and involuntary thoughts.  He also claimed that 
over the years he had been hypervigilant and that loud noises 
could cause an exaggerated startle response, but the 
psychologist did not report witnessing any such behavior 
during the interview.  On the other hand, the veteran's 
claims of emotional numbness, irritability, outbursts of 
anger, and difficulty in concentrating were confirmed by the 
psychologist or by the veteran's son-in-law, who accompanied 
him to this interview.  This private psychologist did not 
conduct a formal mental status evaluation; however, she felt 
that the appellant met the diagnostic criteria for PTSD, 
which was the diagnosis reported on Axis I; and a GAF score 
of 41 was reported by this psychologist, who considered the 
veteran's symptoms to be severe.  This psychologist also 
noted the appellant's many other physical and medical 
problems, including a reported heart attack in 2000 and a 
stroke in 2001, and considered him to be unemployable.  

The appellant was next accorded a comprehensive VA 
neuropsychological assessment by a VA staff psychologist in 
August 2002.  This included extensive psychological testing 
of the appellant.  It was concluded that these test results 
provided no evidence of a significant overall decline in the 
appellant's cognitive abilities.  It was noted that, although 
his memory functions were poor, patients in his age group 
often had similar scores and were nevertheless capable of 
handling their own affairs.  Because of this finding, 
however, it was not recommended that his memory for recent 
events be depended upon.  The appellant's mood was good, and 
tests scores indicated an absence of significant depression.  
The appellant stated that he had recently become more 
sociable.  

The appellant had previously been evaluated by a VA 
psychiatrist in July 2002, who interviewed him for 75 
minutes.  After this interview, the claims file was also 
reviewed by the examining physician, along with both the 
report of the August 2002 VA neuropsychological assessment, 
as set forth above, and the report of the private 
psychologist's April 2002 evaluation.  During the interview, 
this examiner elicited the following symptoms:  (1) sleep 
difficulties-the veteran woke up and then went back to sleep 
a couple of nights per week.  He didn't know why he woke up.  
(2) daytime thoughts-once in a while.  The veteran resented 
being "forced" (i.e., drafted) into military service and 
now occasionally had thoughts of dead bodies, thinking that 
they could have been him, about which he got emotional.  
"Think of what it's like, someone taking one of your kids 
away like that."  (3) socialization problems-frequent 
arguments and fights with his wives and children.  He often 
stayed away from the home for this reason.  He also 
experienced problems with his neighbors while he was married; 
now, he had a few friends and hobbies to occupy his time.  
(4) agitation-the appellant reported that "it would get a 
little wild sometimes."  Of concern was the appellant's 
continued anger at the U.S. Government, which he felt should 
not have sent him over to France without giving him a choice 
and which did not examine him properly when he got out of 
service.  (5) flashbacks-once or twice per month, pictures of 
dead bodies, etc., just came into his mind; sometimes, he 
could shrug it off and stop the flashback.  There were no 
sounds or smells which triggered these flashbacks, but he 
became very emotional when watching anything about the war on 
TV.  

On mental status evaluation in July 2002, no tremors were 
noted, and the appellant was oriented to time, place, and 
person.  Immediate memory was intact, but recent memory was 
impaired.  Unlike during the private psychological assessment 
in April 2002, no problems were noted in the appellant's 
ability to concentrate or attend; and the veteran did not 
endorse any depressive symptoms.  When asked about this, the 
veteran said that the private psychologist asked him 
questions in a way that he could understand.  Testing of 
formal social judgment appeared intact.  Neuropsychological 
testing was requested in light of the veteran's stroke, and 
the results were as set forth above.  The VA psychiatric 
examiner then concluded in September 2002 that the 
appellant's symptoms were consistent with a diagnosis of 
PTSD, and a GAF score of 55 was reported.  

The appellant was again accorded a comprehensive VA 
psychiatric examination in April 2005.  The claims file, 
including service medical records and previous treatment 
records and evaluations, was reviewed in detail by the 
examining physician; and information obtained from the 
veteran and his chart was clarified, as needed.  The 
appellant reported that he was retired and lived with his 
grandson.  He denied feeling depressed, helpless, hopeless, 
suicidal, or homicidal.  He reported that he was sleeping 
from 8 p.m. to 5:30 a.m. without any disturbance or 
nightmares.  He enjoyed talking to people, reading the 
gospel, and listening to music.  He said that he tried not to 
think about his wartime trauma.  He was still resentful about 
being drafted into the military, and he expressed anger about 
the government's failure to help him when he was sick after 
his discharge from service.  He did not currently feel 
anxious as he had been taking Librium on and off for the past 
4-5 years, which had helped him to calm down and not get 
upset.  He had retired at age 62, and he enjoyed being 
retired as he did not need to answer to anyone.  He reported 
that he has contact with all four of his daughters from his 
two marriages.  

On mental status evaluation in April 2005, the appellant's 
mood was euthymic and his affect was pleasant and 
appropriate.  He came to this examination in a wheelchair.  
His speech was spontaneous, coherent, and relevant; he was 
alert and oriented to time, place, and person; and there were 
no signs of psychosis.  His memory was intact, and his 
general fund of knowledge, insight, and judgment were all 
fair.  Although the VA examiner at this time continued the 
Axis I diagnosis of PTSD, by history, he reported that the 
appellant was not currently exhibiting any PTSD symptoms, and 
his functioning was not affected by PTSD at that time.  A GAF 
score of 80 was reported by this VA physician.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted above.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is not disputed that the appellant is currently 
unemployable.  However, this is due to his advanced age (he 
has been retired since 1981) and also to his multiple 
nonservice-connected medical problems.  

The preponderance of the evidence of record indicates that 
the service-connected PTSD is of no more than moderate 
severity, as indicated by GAF scores in the 55-60 range or 
higher.  The only medical evidence contrary to this consists 
of the report of the private psychosocial evaluation of the 
appellant conducted in April 2002 which reflected a GAF score 
of 41.  This report was based upon a somewhat superficial 
interview with the appellant without the benefit of a review 
of the extensive historical and medical material contained in 
his VA claims file.  The fact that the appellant has not 
sought or required significant psychiatric treatment for his 
PTSD undermines the private psychologist's report of severe 
PTSD symptoms.  Moreover, the examining psychologist in April 
2002 did not have the medical training and experience shared 
by the VA psychiatric physicians who also examined the 
veteran and who reported much less extensive and severe 
symptoms of PTSD.  Also, no formal mental status evaluation 
of the appellant was included as part of this private medical 
report, which is again indicative of the superficial nature 
of this report.  For all of these reasons, the Board finds 
the reports of the VA psychiatric examinations of the 
appellant in December 2001, July-September 2002, and April 
2005 to be more probative, convincing, and relevant to the 
present appeal than the April 2002 private psychosocial 
assessment.  

The service-connected PTSD is manifested by intermittent 
symptoms such as insomnia, intrusive thoughts, social 
isolation, irritability, and flashbacks.  There is no 
convincing medical evidence of such symptoms associated with 
a 50 percent rating as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board would point out that any recent 
memory impairment currently present is reportedly consistent 
with the appellant's age (87).  

Based upon a review of all of the relevant evidence of 
record, the Board has concluded that the appellant's PTSD 
symptoms more nearly approximate the criteria for a 
30 percent schedular rating under Diagnostic Code 9411 of the 
Rating Schedule during the entire period on appeal.  
Accordingly, the initial 30 percent rating is affirmed on 
appeal.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


